Name: Council Directive 84/378/EEC of 28 June 1984 amending the Annexes to Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: cultivation of agricultural land;  natural environment;  environmental policy;  agricultural activity
 Date Published: 1984-08-02

 Avis juridique important|31984L0378Council Directive 84/378/EEC of 28 June 1984 amending the Annexes to Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 207 , 02/08/1984 P. 0001 - 0010 Spanish special edition: Chapter 03 Volume 31 P. 0220 Portuguese special edition Chapter 03 Volume 31 P. 0220 Finnish special edition: Chapter 3 Volume 17 P. 0240 Swedish special edition: Chapter 3 Volume 17 P. 0240 COUNCIL DIRECTIVE of 28 June 1984 amending the Annexes to Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (84/378/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 77/93/EEC (1), as last amended by Directive 81/7/EEC (2), and in particular Article 13 thereof, Having regard to the proposal from the Commission, Whereas the Community plant protection system should include provisions on protective measures against harmful organisms such as Amauromyza, Liriomyza and Radopholus; Whereas the provisions on protective measures against harmful organisms such as Erwinia amylovora, Leptinotarsa decemlineata and Quadraspidiotus perniciosus should be improved, and in particular adapted to the present distribution of such organisms; Whereas it is appropriate, furthermore, to clarify certain provisions of the Annexes and to take into account some growing, harvesting and processing practices and other data in respect of potatoes, lucerne seed, tomato seed, conifer wood and growing media, including soil, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 77/93/EEC is hereby amended as follows: 1. In part A (a), the following is inserted before (1): "01. Amauromyza maculosa (Malloch)"; 2. In part A (a), the following are inserted: " 7a. Liriomyza huidobrensis (Blanchard), 7b. Liriomyza sativae (Blanchard), "; (1) OJ No L 26, 31.1.1977, p. 20. (2) OJ No L 14, 16.1.1981, p. 23. 3. In part A (a), points 17, 18 and 19 become points 02, 8a and 8b respectively; 4. Part A (e) (2) (a) is deleted; 5. Part A (e) (4) is replaced by the following: "4. Potato spindle tuber viroid"; 6. In part B (a), the following is inserted: >PIC FILE= "T0026069"> Article 2 Annex II to Directive 77/93/EEC is hereby amended as follows: In part A (a), the following are inserted: >PIC FILE= "T0026070"> Article 3 Annex III to Directive 77/93/EEC is hereby amended as follows: 1. Part A (8) is deleted; 2. In part A, the following is inserted: >PIC FILE= "T0026071"> 3. In part A, the following is added: >PIC FILE= "T0026072"> 4. In part B (1), "(Citrus L.)" is replaced by "(Citrus L., Fortunella Swingle, Poncirus Raf.)"; 5. In part B, the following is added: >PIC FILE= "T0026073"> >PIC FILE= "T0026074"> Article 4 Annex IV to Directive 77/93/EEC is hereby amended as follows: 1. The right-hand column of part A (1) is replaced by the following: "The wood shall be stripped of its bark or there shall be evidence by a mark "Kiln-dried", "K.D." or another internationally recognized mark, put on the wood or on its packaging in accordance with current commercial usage, that it has undergone kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, at time of manufacture, achieved through an appropriate time/temperature schedule"; 2. In part A, the following is inserted: >PIC FILE= "T0026075"> >PIC FILE= "T0026076"> 3. Part A (15) is replaced by the following: >PIC FILE= "T0026077"> 4. In part A, the following is inserted: >PIC FILE= "T0026078"> >PIC FILE= "T0026079"> 5. In part A, the following is inserted: >PIC FILE= "T0026080"> >PIC FILE= "T0026081"> 6. Part A (35) is replaced by the following: >PIC FILE= "T0026082"> 7. Part A (36) is deleted; 8. In part A (39), the second indent of the right-hand column is replaced by the following: "- either: - the crop belongs to a variety recognized as being highly resistant to Corynebacterium insidiosum, or - it had not yet started its fourth complete cycle of vegetation from sowing when the seed was harvested, and there was not more than one preceding seed harvest from the crop, or - the content of inert matter which has been determined in accordance with the rules applicable for certification of seed marketed in the Community, does not exceed 0,1 % by weight"; 9. In part A (41), the right-hand column shall be replaced by the following: "Official statement that: 1. the seeds have been obtained by means of an appropriate acid extraction method or an equivalent method approved in accordance with the procedure laid down in Article 16, and 2. (a) either the seeds originate in regions where Corynebacterium michiganense, Xanthomonas vesicatoria or Potato spindle tuber viroid are not known to occur, or (b) no symptoms of diseases caused by those harmful organisms have been observed at the place of production since the beginning of the last complete cycle of vegetation, or (c) the seeds have been subjected to official testing for at least those harmful organisms, on a representative sample and using appropriate methods, and have been found to be free, in these tests, from those harmful organisms"; 10. In part B, the following shall be inserted: >PIC FILE= "T0026083"> >PIC FILE= "T0026084"> 11. In part B (14), in the left-hand column, "Apium" is inserted before "Beta", and "and Lactuca" is replaced by "Lactuca, Petroselinum and Spinacea"; 12. In part B (14), the following is added to the first indent of the central column: "in particular in crops of potatoes or egg-plants in the immediate vicinity or, where there has been previous production of potatoes or egg-plants, at the place of production, unless no contamination by Leptinotarsa decemlineata has been observed in those crops in official inspections carried out at least twice since the beginning of their last complete cycle of vegetation". Article 5 Annex V to Directive 77/93/EEC is hereby amended as follows: 1. In point 2 (a), "Dendranthema" is inserted after "Chrysanthemum" and "Gypsophila" is inserted after "Gladiolus". 2. Point 5 is replaced by the following: "5. (a) Growing medium as such, which consists in whole or in part of soil or solid organic substances such as parts of plants, humus including peat or bark, other than that composed entirely of peat, or (b) growing medium, attached to or associated with plants, consisting in whole or in part of material specified in (a) or consisting in whole or in part of peat or of any solid inorganic substance intended to sustain the vitality of the plants, originating in countries to which Annex III (A) (1) or (12) applies." Article 6 Annex VI is hereby deleted. Article 7 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 1 July 1985 at the latest. Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 8 This Directive is addressed to the Member States. Done at Luxembourg, 28 June 1984. For the Council The President H. BOUCHARDEAU